Title: Proclamation to Pardon Deserters in Louisiana, 3 March 1804
From: Lincoln, Levi, and TJ
To: 


               Whereas it is represented that sundry persons formerly engaged in the Military Service of the United States and having deserted from the Same, have become inhabitants of the Territory of Louisiana lately ceded to the United States, have establishments of property and families therein, and are in such habits of industry and good conduct as to give reason to believe they will be orderly and useful members of Society if a pardon for their Offence of desertion should be extended to them.
               I do therefore hereby in virtue of the authority vested in me by the Constitution of the United States extend & Grant to every person so having deserted from the Military service of the United States who was on the 20th. day of December 1803 an Inhabitant of the said Territory of Louisiana, a free and full pardon for his desertion aforesaid and relinquishment of the term which he was bound to serve at the time of such desertion: Provided nevertheless that no right shall be hereby revived or accrew to such person to demand or receive from the United States any arrearages of Pay or other emolument which were or might have become due had such person faithfully served through the term of their said Military engagement.
               In Testimony whereof I have herewith set my hand, and caused the Seal of the United States to be affixed to these presents.
               Done at the City of Washington the fifth day of March in the year of Our Lord 1804 in the twenty eighth year of the Independence of the said States. 
               
                  (Signed) Thos. Jefferson
               
            